Citation Nr: 0802305	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease, claimed as secondary to service-connected 
residuals of a right patella fracture.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that although the veteran initially claimed 
direct service connection for left knee degenerative joint 
disease, and the RO adjudicated the claim on that basis, in 
his Form-9 of December 2005, the veteran also asserted a 
claim for left knee degenerative joint disease, as secondary 
to his service-connected residuals of right patella fracture.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).   
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal.  Nor was the 
appellant provided with notice of the regulation regarding 
establishing service connection on a secondary basis, 
pursuant to 38 C.F.R. § 3.310 (2007).

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the veteran's statement of December 2005 
provides competent evidence of a current disability of left 
knee degenerative joint disease as secondary to his service-
connected residuals of right patella fracture.  Evidence of 
an in-service right patella fracture has already been 
established, but there is no competent medical opinion 
evidence of record on the question of whether there is a 
nexus between the currently diagnosed left knee degenerative 
joint disease and the service-connected residuals of a right 
patella fracture.  

The Board finds there is insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
issue of service connection for left knee degenerative joint 
disease as secondary to his service-connected residuals of 
right patella fracture.  The veteran has not been afforded a 
VA medical examination on the basis of secondary service 
connection, including a medical nexus opinion, and there is 
otherwise no competent medical opinion on that issue.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) providing notice 
of the requirement to establish service 
connection on a secondary basis, pursuant 
to 38 C.F.R. § 3.310.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed left 
knee degenerative arthritis.  The 
examiner should be provided the full and 
accurate relevant history of the 
appellant's right patellar fracture; 
service medical and personnel records 
from May 1966 to May 1968 showing his 
right patellar fracture treatment; and 
the VA examiner should be advised that 
in-service right knee injury has been 
established.  

For any diagnosed current left knee, the 
examiner should offer an opinion as to 
whether the current left knee disability 
is at least as likely as not (50 percent 
or greater probability) secondarily 
related to (caused or aggravated by) 
residuals of the in-service right 
patellar fracture.  A complete rationale 
should be provided for any opinion given.  
If the requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection of left 
knee degenerative arthritis as secondary 
to residuals of right patellar fracture.  
If service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



